DETAILED ACTION
Response to Amendment
The Amendment filed August 9, 2021 has been entered. Claims 1, 5-6, 8-10, 14-15, and
17-19 remain pending in the application. Claims 3, 7, 12, and 16 have been cancelled. Applicant's amendments to the claims have overcome the claim objection, the 35 U.S.C. 112(b)
rejection, the 35 U.S.C. 112(a)(2) rejection, and the 35 U.S.C. 103 rejection previously set forth
in the Final Office Action mailed June 9, 2021. The claims are in condition for allowance.	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 5-6, 8-10, 14-15, and 17-19 are allowed.
The following is the examiner’s statement of reasons for allowance:
The above recited limitations are supported by the specification as originally filed at least at paragraphs [0041], [0094-[0097], [0111]-[0128] and FIG. 6B.
The prior art of Schibilla et al. (US 2011/0022778) fails to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. Schibilla et al. disclose a method of prioritizing garbage collection in flash superblocks based on a threshold number of valid pages in blocks of the superblocks. When any blocks in a selected superblock have less than the threshold of valid pages (i.e. substantive free block), a quick clean garbage collection operation is performed. When no blocks have less than the threshold number 
Claims 6, 8, 9, 15, 17, and 18 depend from allowable base claims and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed August 9, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.